Citation Nr: 1449048	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  10-09 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a linear skull fracture.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right leg nerve damage.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a stress-related ulcer.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for major depressive disorder.

5.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease, left knee, associated with the service-connected degenerative joint disease, right knee.

6.  Entitlement to an initial evaluation in excess of 10 percent for left knee instability prior to November 18, 2013, and in excess of 20 percent thereafter.
7.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease, right knee.

8.  Entitlement to an initial evaluation in excess of 10 percent for right knee instability prior to November 18, 2013, and in excess of 20 percent thereafter.

9.  Entitlement to an evaluation in excess of 10 percent for skin grafts, right malleolus and right thigh (formerly evaluated as only the right ankle), for ulcer with atrophy, prior to January 6, 2014, and in excess of 20 percent thereafter.

10.  Entitlement to a compensable evaluation for hemorrhoids.

11.  Entitlement to an effective date earlier than October 17, 2001, for the grant of service connection for degenerative joint disease, right knee.

12.  Entitlement to an effective date earlier than July 31, 2011, for the grant of service connection for right knee instability.

13.  Entitlement to service connection for a bilateral shoulder disorder.

14.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to the service-connected knee disabilities.

15.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

16.  Entitlement to service connection for a right ankle disorder, to include as secondary to the service-connected knee and right malleolus skin graft disabilities. 

17.  Entitlement to service connection for a right hip disorder, to include as secondary to the service-connected knee disabilities.

18.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	Chisholm, Chisholm & Kilpatrick 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to May 1969.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

A Board hearing was held before the undersigned Veterans Law Judge at the RO in May 2014.  A transcript of the hearing is of record.  During the hearing, the Veteran and his representative withdrew the appeal as to certain issues, as detailed in the findings below.  The Veteran also submitted additional evidence at that time, along with a waiver of the RO's initial consideration.

Initially, the Board notes that the Veteran's claim for service connection for lumbosacral strain was previously denied by the RO in the September 2001 rating decision because there was no evidence of an in-service diagnosis or treatment.  As such, the RO adjudicated this appellate issue as a request to reopen the underlying claim requiring new and material evidence.  However, applicable regulations provide that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (defining new and material evidence).  38 C.F.R. § 3.156(c)(1) (2014).  In this case, the Veteran submitted such service records to the Board in June 2014, including a 1965 abstract of medical history reflecting the Veteran's in-service treatment for lumbosacral strain.  Thus, new and material evidence is not needed to reopen this previously denied claim; the claim is simply reviewed on a de novo basis.  Moreover, the issue has been recharacterized as stated above to more accurately reflect the current nature of the Veteran's claim.

In addition, the Board notes that the RO denied claims of entitlement to service connection for major depressive disorder and PTSD in the September 2001 rating decision.  Thereafter, the RO denied a request to reopen the PTSD claim in a December 2002 rating decision.  In the claim on appeal, the Veteran requested service connection for depression, anxiety, and severe mood swings.  The RO adjudicated this matter as a request to reopen the major depressive disorder claim, and the Veteran perfected an appeal as to this issue.  In light of the foregoing, the Board finds that a request to reopen the claim of service connection for PTSD is not before the Board at this time; however, the reopened major depressive disorder claim has been recharacterized to consider any acquired psychiatric disorder other than PTSD, consistent with the Veteran's current claim and the medical evidence of record.

Finally, while the Veteran has been granted increased evaluations for certain disabilities during the pendency of this appeal, these evaluations do not represent the highest possible benefit.  Thus, the issues remain in appellate status as recharacterized above.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Virtual VA electronic claims file contains additional documents pertinent to the present appeal, including VA treatment records considered by the RO, a January 2014 rating decision granting an increase in the evaluation for the service-connected skin graft disability, and the Board hearing transcript.  The Veterans Benefits Management System electronic claims file does not contain any additional pertinent documents.

The issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD, a lumbar spine disorder, a right ankle disorder, a right hip disorder, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the May 2014 Board hearing, as noted on the record and confirmed in a written statement submitted by the Veteran's representative that same day, prior to the promulgation of a decision in the appeal, the Veteran and his authorized representative requested withdrawal of the appeal as to the following claims: the requests to reopen the claims of entitlement to service connection for a linear skull fracture, right leg nerve damage, and a stress-related ulcer (issues 1-3); entitlement to increased evaluations for the left and right knee disabilities and separate instability evaluations, skin graft disability, and hemorrhoids; entitlement to an earlier effective date for the grant of service connection for the right knee disability and separate instability evaluation; and entitlement to service connection for a bilateral shoulder disorder (issues 5-13).

2.  In a September 2001 rating decision, the RO denied the Veteran's claim of entitlement to service connection for major depressive disorder.  The Veteran was notified of the decision that same month and did not appeal or submit new and material evidence within the one-year period thereafter.

3.  The evidence received since the September 2001 rating decision, by itself, or in conjunction with previously considered evidence, relates to unestablished facts necessary to substantiate the underlying service connection claim for major depressive disorder and could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  Specifically, the Veteran provided testimony during the Board hearing which described in greater detail his psychiatric issues which started before his second in-service motor vehicle accident (found to not be in the line of duty).  He contends these in-service issues are related to his current psychiatric issues.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran as to the request to reopen a claim of entitlement to service connection for a linear skull fracture have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal by the Veteran as to the request to reopen a claim of entitlement to service connection for right leg nerve damage have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal by the Veteran as to the request to reopen a claim of entitlement to service connection for a stress-related ulcer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of the appeal by the Veteran as to the claim of entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease, left knee, associated with the service-connected degenerative joint disease, right knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

5.  The criteria for withdrawal of the appeal by the Veteran as to the claim of entitlement to an initial evaluation in excess of 10 percent for left knee instability prior to November 18, 2013, and in excess of 20 percent thereafter have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

6.  The criteria for withdrawal of the appeal by the Veteran as to the claim of entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease, right knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

7.  The criteria for withdrawal of the appeal by the Veteran as to the claim of entitlement to an initial evaluation in excess of 10 percent for right knee instability prior to November 18, 2013, and in excess of 20 percent thereafter have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

8.  The criteria for withdrawal of the appeal by the Veteran as to the claim of entitlement to an evaluation in excess of 10 percent for skin grafts, right malleolus and right thigh (formerly evaluated as only the right ankle), for ulcer with atrophy prior to January 6, 2014, and in excess of 20 percent thereafter have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

9.  The criteria for withdrawal of the appeal by the Veteran as to the claim of entitlement to a compensable evaluation for hemorrhoids have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

10.  The criteria for withdrawal of the appeal by the Veteran as to the claim of entitlement to an effective date earlier than October 17, 2001, for the grant of service connection for degenerative joint disease, right knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

11.  The criteria for withdrawal of the appeal by the Veteran as to the claim of entitlement to an effective date earlier than July 31, 2011, for the grant of service connection for right knee instability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

12.  The criteria for withdrawal of the appeal by the Veteran as to the claim of entitlement to service connection for a bilateral shoulder disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

13.  The September 2001 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2014).

14.  The evidence received subsequent to the September 2001 rating decision is new and material, and the claim of service connection for major depressive disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014) and Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).


ORDER

The appeal as to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a linear skull fracture is dismissed.

The appeal as to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for right leg nerve damage is dismissed.

The appeal as to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a stress-related ulcer is dismissed.

The appeal as to the issue of entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease, left knee, associated with the service-connected degenerative joint disease, right knee is dismissed.

The appeal as to the issue of entitlement to an initial evaluation in excess of 10 percent for left knee instability prior to November 18, 2013, and in excess of 20 percent thereafter is dismissed.

The appeal as to the issue of entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease, right knee is dismissed.

The appeal as to the issue of entitlement to an initial evaluation in excess of 10 percent for right knee instability prior to November 18, 2013, and in excess of 20 percent thereafter is dismissed.

The appeal as to the issue of entitlement to an evaluation in excess of 10 percent for skin grafts, right malleolus and right thigh (formerly evaluated as only the right ankle), for ulcer with atrophy prior to January 6, 2014, and in excess of 20 percent thereafter is dismissed.

The appeal as to the issue of entitlement to a compensable evaluation for hemorrhoids is dismissed.

The appeal as to the issue of entitlement to an effective date earlier than October 17, 2001, for the grant of service connection for degenerative joint disease, right knee is dismissed.

The appeal as to the issue of entitlement to an effective date earlier than July 31, 2011, for the grant of service connection for right knee instability is dismissed.

The appeal as to the issue of entitlement to service connection for a bilateral shoulder disorder is dismissed.

New and material evidence having been submitted, the claim of entitlement to service connection for major depressive disorder is reopened.


REMAND

Regarding the claim of service connection for an acquired psychiatric disorder other than PTSD, remand is required to provide the Veteran with a VA examination.  The VA treatment records show current mental health diagnoses, and the Veteran has provided competent allegations of symptoms beginning prior to his second in-service motor vehicle accident and continuing thereafter.  Thus, there is evidence that the Veteran's current symptoms may be related to his military service, but insufficient medical evidence to make a decision on the claim, thereby satisfying the low threshold for obtaining an examination under VA's duty to assist.  

Regarding the claims of service connection for lumbar spine, right ankle, and right hip disorders, remand is required for a new VA joints examination.  The April 2011 VA right hip and right ankle examiner did not provide a complete opinion on the question of aggravation due to the service-connected knee disabilities, and the Veteran contends that he has a separate right ankle disorder related to the service-connected right malleolus skin graft.  In addition, the 1965 service record discussed above shows in-service treatment for lumbosacral strain, and the Veteran has current lumbar spine issues.  He has claimed that all of these issues are secondary to his service-connected knee disabilities.  Thus, another VA examination is needed to fully consider Veteran's contentions, as well as to obtain etiology opinions on a direct and secondary basis.

As a decision on the above service connection claims could affect the outcome of the TDIU claim, the claims are inextricably intertwined, and remand is required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  It is noted that the paper and Virtual VA electronic claims files collectively contain VA treatment records dating back to the 1980's.  As the case is being remanded, the Veteran may submit or request that VA attempt to obtain any additional treatment records.

A specific request should be made for any treatment records from the Veteran's reported non-VA mental health hospitalizations, as noted in the record.  See, e.g., October 2012 VA treatment record.

2.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder other than PTSD.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service records and VA treatment records.

The Veteran contends that he experienced psychiatric problems prior to his second in-service motor vehicle accident in June 1967, including as a result of personal issues and the challenges of his in-service duties, which are related to his current mental health issues.  See, e.g., May 2011 written submission and May 2014 Bd. Hrg. Tr. at 26-34.  He receives ongoing VA mental health treatment.  See, e.g., August 1995 VA MRI report (brain) and March 1998 and May 2000 VA treatment records (historical treatment); March and July 2011, March and September 2012, and February, March, and June 2013 VA treatment records (containing multiple mental health diagnoses).

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders other than PTSD.  For each disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of the reported in-service circumstances.

In providing this opinion, the examiner is asked to discuss the Veteran's contention that he experienced psychiatric problems prior to his second in-service motor vehicle accident, as noted above.  The service department has determined that the Veteran's June 1967 motor vehicle accident was not in the line of duty.  See January 1968 service personnel records.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of any current lumbar spine, right ankle, and right hip disorders.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service records and VA treatment records, as well as the April 2011 VA hip and ankle examination.

The Veteran contends that his service-connected knee disabilities have affected his lumbar spine, right ankle, and right hip.  He also contends that his service-connected right malleolus skin graft has affected his right ankle.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

a.  Regarding the claimed lumbar spine disorder, the Veteran has contended that his service-connected knee disabilities have aggravated his lumbar spine disorder.  See, e.g., May 2014 Bd. Hrg. Tr. at 36-38.  It should be noted that the Veteran was treated for lumbosacral strain during service.  See 1965 abstract of medical history, service personnel records.

The examiner should identify all current lumbar spine disorders.  For each disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of the symptomatology therein.

The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that any current lumbar spine disorder was caused or permanently aggravated by his service-connected knee disabilities.

b.  Regarding the claimed right ankle disorder, the Veteran contends that his service-connected knee disabilities have aggravated his ankle.  He has also indicated that he has a current right ankle disorder other than the right malleolus skin graft due to the skin graft.  See, e.g., May 2014 Bd. Hrg. Tr. at 20-25, 38.

The examiner should identify all current right ankle disorders other than the right malleolus skin graft.  For each disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service.

The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that any current right ankle disorder other than the right malleolus skin graft was caused or permanently aggravated by his service-connected knee disabilities and/or his right malleolus skin graft.

In providing this opinion, the examiner should consider and discuss the mild limitation of motion of the ankle noted in the April 2011 VA examination report, as well as any additional findings on examination or otherwise observed in the claims file.

c.  Regarding the claimed right hip disorder, the Veteran contends that his service-connected knee disabilities have aggravated his right hip.  See, e.g., May 2014 Bd. Hrg. Tr. at 35, 38.

The examiner should identify all current right hip disorders.  For each disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service.

The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that any current right hip disorder was caused or permanently aggravated by his service-connected knee disabilities.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After obtaining any identified and outstanding records, the AOJ should conduct any other development as may be indicated for the TDIU claim.  Further development may include obtaining a VA clarifying opinion(s) or scheduling the Veteran for another VA examination(s), as appropriate.  It is noted that the record contains opinions on this issue, including a December 2010 VA examination with July 2011 addendum opinion, July 2011 VA knees examination, and a March 2014 private vocational assessment.

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence, including all evidence received since the January 2014 supplemental statement of the case.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


